 Case 4:19-cr-00450 Document 141 Filed on 12/11/20 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         December 11, 2020
                   IN THE UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA              §
                                      §
VS.                                   §  CRIMINAL NO. 4:19-CR-00450 (3)
                                      §
LAMONT RATCLIFF                       §
                                     ORDER

          ON THIS DAY came to be considered a Motion to Travel, and having been

considered, said Motion is hereby:
      X
                GRANTED. Therefore, Mr. Ratcliff has permission to travel to Fort

Lauderdale, FL on January 2, 2021 to January 4, 2021.

                 DENIED.


                                                          11th
          DONE AND ENTERED at Houston, Texas on this the ________ day of

December 2020.




                            THE HONORABLE LEE ROSENTHAL
                            UNITED STATES DISTRICT JUDGE
